DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 13-17 in the reply filed on 12/28/2021 is acknowledged.  The traversal is on the ground(s) that the reference relied upon to teach the common special technical feature between the two distinct groups of inventions does not in fact meet said special technical feature.  Specifically, Applicant contends that Matsuoka (US 2002/0166887) fails to teach a pair of outer flaps of a box overlying a pair of inner flaps, where the inner flaps are biased by shape memory to open upon opening of the outer flaps.  This is not found persuasive because Matsuoka teaches a folding box intended to be re-used comprising a respective pair of inner flaps and outer flaps that overlap (4; see Figures 1 and 9-10); said box made of a material that allows for reusability and “returnability” (see Par. 0014-0016).  Examiner considers the feature that allows for the material to return, or bounce back, to be a biased shape memory inherent to the material used.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundage (US 2015/115023 A1) in view of Stafford, JR. (US 2005/0006446 A1; hereinafter Stafford).
Regarding claims 13 and 16, Brundage teaches a polygonal containers having a locking bottom and blanks for forming the same comprising a plurality of side panels (22/30/34/36) formed around an interior space; a pair of opposed outer flaps (148/184) foldably connected to two of the respective side panels, wherein the outer flaps are secured in a closed position to enclose one side of the box; and a pair of opposed inner flaps (58/116), wherein the outer flaps overlie the inner flaps (see Figures 1-7).  Brundage lacks teaching of a biased shape memory between various panels and/or flaps.
Stafford teaches a collapsible reusable box made of corrugated plastic wherein the inner flaps are biased by shape memory to open upon opening of the outer flaps (see Par. 0022) due to the inherent resilience of the corrugated plastic material.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Brundage’s box to be made from resilient, durable, and reusable corrugated plastic, as taught by Stafford.
Regarding claim 14, Brundage, as modified above, teaches a box further comprising adhesive tape securing the outer flaps in the closed position (Brundage; see Par. 0039).
Regarding claim 15, Brundage, as modified above, teaches a box wherein one of the side panels of the box includes a pair of guide holes (72) each configured to receive opening guide capable of insertion into guide holes 72, which would allow one to gain purchase towards pulling and tearing the box open at the location of those guide holes adjacent the outer flaps.
Regarding claim 17, Brundage, as modified above, teaches a box wherein the box is configured so the side panels can collapse in parallelogram motion with the outer and inner flaps open (Brundage; see Par. 0035). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734